                                   1                                 UNITED STATES DISTRICT COURT

                                   2                             NORTHERN DISTRICT OF CALIFORNIA

                                   3                                         SAN JOSE DIVISION

                                   4

                                   5     NSS LABS, INC.,                                    Case No. 18-cv-05711-BLF
                                   6                    Plaintiff,                          ORDER DENYING PARTIES’
                                                                                            STIPULATED REQUEST FOR
                                   7             v.                                         BRIEFING SCHEDULE AND
                                                                                            HEARING DATE FOR ALL MOTIONS
                                   8     CROWDSTRIKE, INC., et al.,                         TO DISMISS
                                   9                    Defendants.                         [Re: ECF 35]
                                  10

                                  11          The parties have filed a stipulated request for an order setting a briefing schedule on

                                  12   Defendants’ four motions to dismiss and setting the motions for hearing on February 7, 2018. The
Northern District of California
 United States District Court




                                  13   stipulated request is DENIED. The Court does not reserve hearing dates by stipulation and, in any

                                  14   event, the Court’s Law and Motion Calendar for February 7, 2019 is full.

                                  15          Pursuant to the Court’s Standing Order Re Civil Cases, the moving parties must contact the

                                  16   Courtroom Deputy Clerk to reserve hearing dates for all four motions. If the parties choose to

                                  17   reserve a single hearing date, they must ask the Courtroom Deputy Clerk to reserve four slots for

                                  18   that date. The parties are advised that the next available hearing dates that could accommodate

                                  19   four motions are in April 2019 and May 2019.

                                  20          As set forth in the Standing Order Re Civil Cases, a motion must be filed within 14 days

                                  21   after the moving party reserves a hearing date. In the present case, if the parties do reserve a

                                  22   single hearing date for all four motions, they may file a renewed stipulation to modify the briefing

                                  23   schedule after the reservation is made. If they wish, the parties may request that the Initial Case

                                  24   Management Conference be continued to the date of the motion hearing.

                                  25          IT IS SO ORDERED.

                                  26   Dated: November 28, 2018

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
